Exhibit 10.1

 

EXECUTION COPY

 

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

Dated as of August 11, 2016

 

among

 

PLAINS ALL AMERICAN PIPELINE, L.P.,

 

and

 

PLAINS MIDSTREAM CANADA ULC,

 

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,

 

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as L/C Issuers,

 

and

 

The Other Lenders Party Hereto

 

DNB BANK ASA, NEW YORK BRANCH, JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

DNB MARKETS, INC.,  J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Bookrunners

 

Senior Unsecured Revolving Credit Facility

 

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of the 11th
day of August, 2016, is by and among PLAINS ALL AMERICAN PIPELINE, L.P. (the
“Company”), PLAINS MIDSTREAM CANADA ULC, a British Columbia unlimited liability
company (formerly an Alberta unlimited liability corporation) (“PMCULC”, and,
together with the Company, the “Borrowers” and each individually, a “Borrower”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer, and the
Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, Administrative Agent, Swing Line Lender, the L/C Issuers and
Lenders entered into that certain Credit Agreement dated as of August 19, 2011,
as amended by First Amendment to Credit Agreement dated as of June 27, 2012 and
Second Amendment to Credit Agreement dated  as of August 16, 2013 (as heretofore
amended, the “Original Agreement”) for the purposes and consideration therein
expressed; and

 

WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) and the
other joint lead arrangers and joint bookrunners have, at the Company’s request,
syndicated and arranged for an extension of the maturity date set forth in, and
other amendments to, the Original Agreement, and pursuant thereto, the
Borrowers, Administrative Agent, Swing Line Lender, L/C Issuers and the Lenders
party hereto desire to amend the Original Agreement for the purposes described
herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I. — Definitions and References

 

§ 1.1.      Terms Defined in the Original Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Credit Agreement shall have the same meanings whenever used in
this Amendment.

 

§ 1.2.      Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.

 

“Amendment” means this Third Amendment to Credit Agreement.

 

“Amendment Effective Date” has the meaning specified in § 3.1 of this Amendment.

 

“Credit Agreement” means the Original Agreement as amended hereby.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II. — Amendments

 

§ 2.1.      Definitions.

 

(a)           CDOR.  The definition of “CDOR” set forth in Section 1.01 of the
Original Agreement is hereby amended by adding the following at the end thereof:

 

; and if CDOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

(b)           Committed Loan Notice.  The reference to “which, if in writing,
shall be substantially in the form of Exhibit A” at the end of the definition of
“Committed Loan Notice” set forth in Section 1.01 of the Original Agreement is
hereby amended to refer instead to “which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent and
the requesting Borrower (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the requesting
Borrower”.

 

(c)           Defaulting Lender.  Clause (d) of the definition of “Defaulting
Lender” set forth in Section 1.01 of the Original Agreement is hereby amended by
changing “, or (iii)” therein to “, (iii) become the subject of a Bail-In Action
or (iv)”.

 

(d)           Eurocurrency Rate.  The reference to “; and” at the end of
subclause (a)(i) of the definition of “Eurocurrency Rate” set forth in
Section 1.01 of the Original Agreement is hereby amended to refer instead to “;
and if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement; and”.

 

(e)           Responsible Officer.  The first sentence of the definition of
“Responsible Officer” set forth in Section 1.01 of the Original Agreement is
hereby amended by adding the following at the end thereof:

 

or any other officer or employee of such Loan Party, or any general partner
thereof or any general partner of any such general partner or any sole member
thereof, designated in or pursuant to an agreement between such Loan Party and
the Administrative Agent.

 

(f)            Swing Line Loan Notice.  The reference to “which, if in writing,
shall be substantially in the form of Exhibit B” at the end of the definition of
“Swing Line Loan Notice” set forth in Section 1.01 of the Original Agreement is
hereby amended to refer instead to “which shall be substantially in the form of
Exhibit B or such other form as may be approved by the Administrative Agent and
the requesting Borrower (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the requesting
Borrower”.

 

(g)           New Defined Terms.  Section 1.01 of the Original Agreement is
hereby amended by adding the following new defined terms in appropriate
alphabetical order, to read as follows:

 

“Anti-Corruption Laws” has the meaning specified in Section 5.13.

 

2

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Designated Person” has the meaning specified in Section 5.12.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“GP Simplification Period” means the period (a) beginning on the date that the
Company acquires the economic rights associated with the general partner
interests in the Company and the incentive distribution rights held by Plains
AAP, L.P. in the Company, substantially as described in the Simplification
Agreement dated July 11, 2016 by and among the Company and certain Affiliates of
the Company, attached as Exhibit 2.1 to the Form 8-K Current Report filed by the
Company with the SEC on July 14, 2016, and (b) ending on December 31, 2017.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Qualifying JV Entity” means any Person, other than a Subsidiary (a) in which
the Company or a Restricted Subsidiary owns a direct or indirect Equity Interest
and (b) (i) that has no Consolidated Funded Indebtedness; provided that
references to “Company” in the definition thereof shall, for purposes of this
definition, refer to such Person, and (ii) is not subject to any Contractual
Obligation that limits the ability of such Person to make cash distributions
with respect to any Equity Interest of such Person if

 

3

--------------------------------------------------------------------------------


 

such Person is not otherwise in default of its obligations under such
Contractual Obligation.

 

“Sanction” means any economic or trade sanction administered by the United
States Government (including, without limitation, any economic or trade sanction
administered by OFAC), and any other economic or trade sanction administered by
any other sanctions authority of any relevant jurisdiction where any Restricted
Person maintains assets or engages in business (including, if applicable, any
economic or trade sanction administered by the United Nations Security Council,
the European Union or Her Majesty’s Treasury).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§ 2.2.      Borrowings.  Section 2.02(a) of the Original Agreement is hereby
amended as follows:

 

(a)           The reference to “telephone” at the end of the first sentence is
hereby amended to refer instead to “(A) telephone, or (B) a Committed Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Committed Loan Notice”.

 

(b)           The reference to “Each such notice” at the beginning of the second
sentence is hereby amended to refer instead to “Each such Committed Loan
Notice”.

 

(c)           The fourth sentence (beginning “Each telephonic notice . . .”) is
hereby deleted in its entirety.

 

(d)           The parenthetical “(whether telephonic or written)” in the seventh
sentence is hereby deleted in its entirety.

 

§ 2.3.      Swing Line Borrowings.  Section 2.04(b) of the Original Agreement is
hereby amended as follows:

 

(a)           The reference to “telephone” at the end of the first sentence is
hereby amended to refer instead to “(A) telephone, or (B) a Swing Line Loan
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice”.

 

(b)           The reference to “Each such notice” at the beginning of the second
sentence is hereby amended to refer instead to “Each such Swing Line Loan
Notice”.

 

(c)           The third sentence (beginning “Each such telephonic notice . . .”)
is hereby deleted in its entirety.

 

(d)           The reference to “telephonic Swing Line Loan Notice” in the fourth
sentence is hereby amended to refer instead to “Swing Line Loan Notice”.

 

4

--------------------------------------------------------------------------------


 

§ 2.4.      FATCA.  Section 3.01(e) of the Original Agreement is hereby amended
by adding a new subsection (v) at the end thereof, to read as follows:

 

(v)           For purposes of determining withholding Taxes imposed under FATCA,
from and after “Amendment Effective Date” (as such term is defined in that
certain Third Amendment to Credit Agreement dated as of August 11, 2016 amending
this Agreement), the Company and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

§ 2.5.      OFAC; Anti-Corruption Laws.  Article V of the Original Agreement is
hereby amended by adding new Sections 5.12 and 5.13 at the end thereof, to read
as follows:

 

5.12        OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any of their respective directors
or officers, or any of their respective agents or representatives acting or
benefiting in any such capacity in connection with this Agreement, is a Person
(i) currently the subject of any Sanction, (ii) listed in the most current annex
to, or otherwise currently the subject of the provisions of, any executive order
administered by OFAC or the U.S. Department of State, or (iii) named as a
“Specially Designated National” in the most current list published by OFAC at
its official website or any replacement website or other replacement official
publication of such list (each Person referred to in any of the preceding
clauses (i) - (iii), a “Designated Person”).

 

5.13        Anti-Corruption Laws.  The Company and its Subsidiaries (a) are in
compliance with (i) the United States Foreign Corrupt Practices Act of 1977, as
applicable to them, and (ii) other similar anti-corruption legislation in other
relevant jurisdictions in which they maintain assets or engage in business,
which otherwise are applicable to them (collectively, the Laws referred to in
the preceding clauses (i) and (ii), the “Anti-Corruption Laws”), other than any
failure or failures to comply with Anti-Corruption Laws (A) that are isolated
and do not evidence a pervasive or systemic pattern of violations of such laws
and regulations or a significant deficiency in the implementation of the
hereinafter referenced policies and procedures to promote and achieve compliance
by the Company and its Subsidiaries with Anti-Corruption Laws and are immaterial
to the Company and its Subsidiaries taken as a whole, or (B) that arise from
actions or incidents that have been publicly disclosed by the Company or
disclosed in writing to the Administrative Agent (with a copy to Lenders), in
each case, at least twenty (20) days prior to the Closing Date, and (b) have
instituted and maintain commercially reasonable policies and procedures which
they reasonably believe are designed to promote and achieve their respective
compliance with such laws.

 

§ 2.6.      Compliance wth Laws.  The reference to “requirements of all Laws” in
the first sentence of Section 6.08 of the Original Agreement is hereby amended
to refer instead to “requirements of all Laws (including Anti-Corruption Laws)”,
and a new sentence is added at the end of such Section 6.08, to read as follows:

 

5

--------------------------------------------------------------------------------


 

The Company and its Subsidiaries will institute and maintain commercially
reasonably policies and procedures which they reasonably believe are designed to
promote and achieve their respective compliance with Anti-Corruption Laws.

 

§ 2.7.      Use of Proceeds.  Section 7.07 of the Original Agreement is hereby
amended in its entirety to read as follows:

 

7.07        Use of Proceeds.  Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose (within the meaning of Regulation U of the FRB),
(b) to fund any activities or business of, or with, any Designated Person or in
any country or territory that, at the time of such funding, is the subject of
any Sanctions, (c) in any manner that would result in a material violation of
any Sanctions by the Company or its Subsidiaries, or (d) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

 

§ 2.8.      Consolidated Leverage Ratio.  The table set forth in Section 7.08 of
the Original Agreement is hereby amended in its entirety to read as follows:

 

Applicable Period

 

Maximum Consolidated
Leverage Ratio

(i)             During the GP Simplification Period

 

5.50:1.0

 

 

 

(ii)          Prior to or following the GP Simplification Period and during an
Acquisition Period

 

5.50:1.0

 

 

 

(iii)       Prior to or following the GP Simplification Period and other than
during an Acquisition Period

 

5.00:1.0

 

§ 2.9.      Material Project EBITDA Adjustments.

 

(a)           The reference to “any non-wholly-owned Subsidiaries” in clause
(a) of the proviso to Section 7.08 of the Original Agreement is hereby amended
to refer instead to “any non-wholly-owned Subsidiary or Qualifying JV Entity”.

 

(b)           The reference to “the Company or any of its Subsidiaries” in the
first sentence of the definition of “Material Project EBITDA Adjustments” in
Section 7.08 of the Original Agreement is hereby amended to refer instead to
“the Company, any of its Subsidiaries or any Qualifying JV Entity”.

 

(c)           Clause (C) in the definition of “Material Project EBITDA
Adjustments” in Section 7.08 of the Original Agreement is hereby amended in its
entirety to read as follows:

 

(C)          the aggregate amount of (i) all Material Project EBITDA Adjustments
(including any Material Project EBITDA Adjustments attributable to Material
Projects of Qualifying JV Entities) and PNGS EBITDA Adjustments during any
four-quarter period ending on the relevant date of determination shall be
limited in the aggregate to 15% of

 

6

--------------------------------------------------------------------------------


 

the total actual Consolidated EBITDA for such period and (ii) all Material
Project EBITDA Adjustments attributable to Material Projects of Qualifying JV
Entities during any such period shall be limited to 7.5% of the total actual
Consolidated EBITDA for such period; provided, that total actual Consolidated
EBITDA shall, in the case of each of the immediately preceding subclauses
(i) and (ii), be determined without including any Material Project EBITDA
Adjustments or PNGS EBITDA Adjustments.

 

§ 2.10.    Notices; Effectiveness; Electronic Communication.  The reference to
“Borrower Materials through the internet” in the fourth sentence of
Section 11.02(c) of the Original Agreement is hereby amended to refer instead to
“Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the internet”.

 

§ 2.11.    Electronic Execution of Assignments and Certain Other Documents.  The
reference to “in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents)” in Section 11.18 of the
Original Agreement is hereby amended to refer instead to “in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, Swingline Loan
Notices, waivers and consents)”, and the following proviso is added at the end
of such Section 11.18:

 

; provided, that notwithstanding anything contained herein to the contrary
neither the Administrative Agent nor any Borrower is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by it pursuant to procedures approved by it (for the
avoidance of doubt, it is agreed and acknowledged by each of the Administrative
Agent and each Borrower that any manually executed document, or any manually
executed signature page thereto, transmitted by facsimile or other electronic
imaging means (e.g. “pdf” or “tif”), does not constitute an “electronic
signature” as described in, or contemplated by, this Section 11.18).

 

§ 2.12.    Bail-In of EEA Financial Institutions.  Article XI of the Original
Agreement is hereby amended by adding a new Section 11.24 at the end thereof, to
read as follows:

 

11.24      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

7

--------------------------------------------------------------------------------


 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE IIA. — Extension of Maturity Date

 

§ 2A.1.   Extension of Maturity Date.  With respect to the Company’s request
pursuant to Section 2.14 of the Credit Agreement to extend the Maturity Date
applicable to each Lender for one additional year from the Existing Maturity
Date (the “Extension”), Administrative Agent has notified the Company of the
Extending Lenders and Non-Extending Lenders with respect thereto as set forth on
Schedule A attached hereto.  Subject to the satisfaction of the conditions
precedent set forth in Article III:

 

(a)           Effective as of August 16, 2016, the Maturity Date with respect to
each such Extending Lender is August 16, 2021;

 

(b)           the Existing Maturity Date of August 16, 2020 shall remain in
effect with respect to each such Non-Extending Lender; and

 

(c)           the parties hereto agree that with respect to the Extension, the
certification by the Company required by Section 2.14(f) of the Credit Agreement
is hereby satisfied by the Company’s execution and delivery of this Amendment.

 

ARTICLE III. — Conditions of Effectiveness

 

§ 3.1.      Amendment Effective Date.  This Amendment shall become effective as
of the date first written above (the “Amendment Effective Date”), upon the
satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated the Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Amendment Effective Date and in the case of financial
statements, the date or period of such financial statements) and each in form
and substance reasonably satisfactory to the Administrative Agent:

 

(i)            executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;

 

8

--------------------------------------------------------------------------------


 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment and the other
Loan Documents delivered pursuant to this § 3.1 to which such Loan Party is a
party;

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party, General Partner and GP LLC
is duly organized or formed, and that each Borrower is validly existing and in
good standing in its jurisdiction of organization, issued by the appropriate
authorities of such jurisdiction;

 

(iv)          favorable opinions of (A) Richard McGee, Esq., General Counsel for
Borrowers, (B) Norton Rose Fulbright US LLP, special Texas and New York counsel
to Borrowers, and (C) Patterson Adams, special Canadian counsel to PMCULC,
addressed to the Administrative Agent and each Lender;

 

(v)           a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Section 4.02(a) and (b) of the
Credit Agreement have been satisfied, (B) that there has been no event or
circumstance since December 31, 2015 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (C) the current Debt Ratings; and

 

(vi)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent may reasonably require.

 

(b)           All consents, licenses and approvals required in connection with
the execution, delivery and performance by each Loan Party and the validity
against each Loan Party of this Amendment and each of the other Loan Documents
to which it is a party shall have been obtained and shall be in full force and
effect.

 

(c)           There shall not have occurred during the period from December 31,
2015 through and including the Amendment Effective Date any event or condition
that has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and there shall be no actions,
suits, investigations, proceedings, claims or disputes pending or, to the
knowledge of the Company, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(d)           Any fees due MLPFS, Administrative Agent or any Lender, including
any arrangement fees, agency fees and upfront fees, and any expenses incurred by
MLPFS and Administrative Agent, in each case, as agreed in writing by the
Company, required to be paid on or before the Amendment Effective Date shall
have been paid.

 

(e)           The Company shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to the Amendment Effective Date.

 

9

--------------------------------------------------------------------------------


 

For purposes of determining compliance with the conditions specified in this §
3.1, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Company with a copy of any such notice received by the
Administrative Agent.

 

ARTICLE IV. — Representations and Warranties

 

§ 4.1.      Representations and Warranties of the Company.  In order to induce
Administrative Agent, L/C Issuers and Lenders to enter into this Amendment, the
Company represents and warrants to Administrative Agent, L/C Issuers and each
Lender that:

 

(a)           The representations and warranties of (i) the Company contained in
Article V of the Credit Agreement and (ii) each Loan Party in any other Loan
Document are true and correct in all material respects on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.

 

(b)           No Default has occurred and is continuing as of the Amendment
Effective Date.

 

ARTICLE V. — Miscellaneous

 

§ 5.1.      Ratification of Agreements.  The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects.  The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects by each Borrower.  Any reference to the Original
Agreement in any Loan Document shall be deemed to refer to the Credit
Agreement.   The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Administrative Agent, any L/C Issuer or any Lender under the
Credit Agreement or any other Loan Document nor constitute a waiver of any
provision of the Credit Agreement or any other Loan Document.

 

§ 5.2.      Loan Documents.  This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

 

§ 5.3.      GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

§ 5.4.      Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

10

--------------------------------------------------------------------------------


 

§ 5.5.      ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

By:

PAA GP LLC, its general partner

 

 

 

 

By:

PLAINS AAP, L.P., its sole member

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Sharon S. Spurlin

 

 

Name: Sharon S. Spurlin

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

PLAINS MIDSTREAM CANADA ULC

 

 

 

 

 

By:

/s/ Sharon S. Spurlin

 

 

Name: Sharon S. Spurlin

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Rosanne Parsill

 

Name: Rosanne Parsill

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/Adam H. Fey

 

Name: Adam H. Fey

 

Title: Director

 

PAA 3rd Amendment

 

S-1

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Joe Hykle

 

Name: Joe Hykle

 

Title: Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Jodie Gildersleeve

 

Name: Jodie Gildersleeve

 

Title: Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name: Stephanie Balette

 

Title: Authorized Officer

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Jeffery Cobb

 

Name: Jeffery Cobb

 

Title: Director

 

 

 

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name: Maureen P. Maroney

 

Title: Vice President

 

 

 

 

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

Name: Leon Mo

 

Title: Authorized Signatory

 

PAA 3rd Amendment

 

S-2

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Aitkin

 

Name: Christopher Aitkin

 

Title: Assistant Vice President

 

 

 

 

 

 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Joe Onischuk

 

Name: Joe Onischuk

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Reginald Crichlow

 

Name: Reginald Crichlow

 

Title: Vice President

 

 

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ Chulley Bogle

 

Name: Chulley Bogle

 

Title: Vice President

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ John Frazell

 

Name: John Frazell

 

Title: Director

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mark Oberreuter

 

Name: Mark Oberreuter

 

Title: Vice President

 

PAA 3rd Amendment

 

S-3

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name: Darlene Arias

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

Name: Kenneth Chin

 

Title: Director Banking Products Services, US

 

 

 

 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Blake Kirshman

 

Name: Blake Kirshman

 

Title: Senior Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name: James D. Weinstein

 

Title: Managing Director

 

PAA 3rd Amendment

 

S-4

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name: Gumaro Tijerina

 

Title: Managing Director

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Lincoln LaCour

 

Name: Lincoln LaCour

 

Title: Assistant Vice President

 

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Larry Hayes

 

Name: Larry Hayes

 

Title: Director

 

 

 

 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name: Cheryl LaBelle

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name: Subha Pasumarti

 

Title: Managing Director

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ M. Colin Warman

 

Name: M. Colin Warman

 

Title: Managing Director

 

PAA 3rd Amendment

 

S-5

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ David Valentine

 

Name: David Valentine

 

Title: Director

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Jeffrey

 

Name: Patrick Jeffrey

 

Title: Vice President

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title: Director

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

 

Title: Vice President

 

 

 

 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

Name: Scott G. Axelrod

 

Title: Senior Vice President

 

PAA 3rd Amendment

 

S-6

--------------------------------------------------------------------------------


 

 

ZB, N.A., dba AMEGY BANK, as a Lender

 

 

 

 

 

By:

/s/ Sam Trail

 

Name: Sam Trail

 

Title: Senior Vice President

 

PAA 3rd Amendment

 

S-7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PAA EXTENDING AND NON-EXTENDING LENDERS

 

EXTENDING LENDERS:

 

Bank of America, N.A.

DNB Capital LLC

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, National Association

Citibank, N.A.

Mizuho Bank, Ltd.

Barclays Bank PLC

BNP Paribas

SunTrust Bank

The Bank of Nova Scotia

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

UBS Loan Finance LLC

Compass Bank

Sumitomo Mitsui Banking Corporation

Bank of Montreal

Branch Banking and Trust Company

Fifth Third Bank

ING Capital LLC

PNC Bank, National Association

Regions Bank

U.S. Bank National Association

Deutsche Bank AG New York Branch

Raymond James Bank, N.A.

ZB, N.A., dba Amegy Bank

 

NON-EXTENDING LENDERS:

 

Royal Bank of Canada

Société Generalé

 

PAA 3rd Amendment

 

--------------------------------------------------------------------------------